54 F.3d 764NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Chukwu E. AZUBUKO, Plaintiff, Appellant,v.BOARD OF TRUSTEES, Framingham State College, Defendant, Appellee.
No. 95-1035.
United States Court of Appeals,First Circuit.
May 9, 1995.

Chukwu E. Azubuko on brief pro se.
Scott Harshbarger, Attorney General, and Amy Spector, Assistant Attorney General, on brief for appellee.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, SELYA and BOUDIN, Circuit Judges.
PER CURIAM.


1
We have carefully reviewed the briefs of the parties and the record in this case and agree with the district court's conclusion that appellant's federal action is barred by res judicata.  See Mulrain v. Board of Selectmen, 944 F.2d 23, 25-26 (1st Cir. 1991) (per curiam) (where a federal lawsuit concerns the same events as a prior state lawsuit, a final judgment in the state action prevents the plaintiff from pursuing the federal action).  See also Isaac v. Schwartz, 706 F.2d 15, 17 (1st Cir. 1983).  We therefore affirm the judgment of the district court for the reasons stated in its Memorandum dated November 10, 1994.